Citation Nr: 1446538	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to November 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned in October 2012.  A transcript of that hearing is of record.  

As will be discussed in detail below, the Veteran filed a request to reopen the previously denied claim for entitlement to service connection for an acquired psychiatric disorder as well as filing "separate" claim for PTSD.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including chronic anxiety, depression, and bipolar disorder.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

The Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  He has consistently endorsed symptoms of anxiety, depression, anger problems, substance abuse, and sleep impairment since filing his initial claim in 2007.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  It is also noted that in light of the Board's decision to reopen the claim and grant the claim for service connection for PTSD there is no discernable prejudice to the Veteran.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 2007, service connection for an acquired psychiatric disorder, to include anxiety and bipolar disorder, was denied on the basis that there was no evidence linking any psychiatric disorder to his active military service.

2.  Evidence received since the November 2007 rating decision denying service connection for an acquired psychiatric disability includes evidence of a stressor and of a diagnosis of PTSD; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current diagnosis of PTSD which has been linked to military sexual trauma (MST).
 
4.  Evidence establishing that the Veteran experienced military sexual trauma has been presented. 

CONCLUSIONS OF LAW

1.  The November 2997 RO decision that denied service connection for an acquired psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

In the issue for whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric as well as the claim for service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II. New and Material Evidence

The Veteran submitted a claim for service connection for an acquired psychiatric disability in September 2007.  The claim was denied by the RO in a November 2007 rating decision.  The November 2007 RO denial was based on service treatment and personnel records, and VA and private treatment records and evaluations.  The RO denied the claim stating that the weight of the evidence established that although the Veteran was diagnosed as having a bipolar disorder and an anxiety disorder, there was no competent evidence indicating that his acquired psychiatric disability was related to active service.  The Veteran did not appeal that rating decision nor did he submit new and material evidence within one year.  38 C.F.R. § 3.156(b).  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

Evidence received since the November 2007 decision includes treatment records and a VA examination showing an ongoing diagnosis of PTSD.  At least two of the Veteran's providers have stated that it was likely that the Veteran's PTSD stems from an in-service sexual assault, which the Veteran has claimed as his stressor.  This evidence is sufficient to meet the low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Based on these factors, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 C.F.R. § 3.156 (2014).

III. Merits of the Claim

The Veteran claims service connection for an acquired psychiatric disability related to his active military service.  He specifically asserts that he has PTSD stemming from a sexual assault which took place when he was stationed in Germany.  On a VA 21-0781a Form, received in January 2011, he reported that the military sexual assault occurred on New Year's Eve/New Year's Day in 1980/1981.  He stated that he was put in the "hole" in prison after hitting a cook after that man grabbed the Veteran's behind, and that four soldiers sexually assaulted him while he was in the "hole."  The Veteran stated that he was physically restrained and a rag was put in his mouth.  He reported that he was shipped out the next day back to the US, and that he did not tell anyone besides his father about this for 30 years.  The Veteran acknowledged that this incident caused him to have nightmares and flashbacks, and that he was afraid of being around men.  He stated that the MST has had an impact on his ability to work, to have relationships with women, his ability to function and play sports.  The Veteran related that the four men who sexually assaulted him yelled racial epithets at him, and told him that no one would believe him if he tried to report it.  The Veteran noted that the MST has caused him to be mistrustful of the military and VA.  

In a February 2007 private mental health evaluation, the examiner diagnosed the Veteran with bipolar disorder and an anxiety disorder.  The Veteran reported to the examiner that his psychiatric disabilities started in active-service when, working as a tactile missile operator, he feared daily that he would die.  When the examiner enquired, the Veteran specifically denied experiencing military sexual trauma (MST), but confirmed seeing many sexual assaults while in jail during active service.  He also expressed some traits of homophobia such as the fear of himself being assaulted.  

VA treatment records from April 2010 to November 2011 show that the Veteran received mental health services first for his bipolar disorder diagnosis, and then for his PTSD diagnosis.  The records relate that the Veteran sometimes expressed that he did not wish to be treated for his psychiatric disabilities, preferring to rely on his spirituality.     

In October 2010, the Veteran received a diagnosis of PTSD during a VA psychological evaluation, which was performed for diagnostic clarification.  The Veteran disclosed to the physician that he was the victim of a MST.  The examiner diagnosed the Veteran with PTSD based on the information that the Veteran provided during the evaluation.    

In January 2011, the Veteran received a VA PTSD examination.  The VA examiner concluded that the Veteran met the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, (DSM-IV) criteria for a diagnosis of PTSD, and that the PTSD was most likely secondary to MST.  

In October 2011, the Veteran submitted lay statements from his wife and his pastor, both of whom attested to the Veteran having related the MST to them, and to the symptoms of outbursts of anger, mood swings, feelings of guilt, and anxiety that the Veteran displayed.

At the October 2012 hearing, the Veteran testified that he believed that he was initially misdiagnosed with bipolar disorder, and has had PTSD all along.  The Veteran also related that for years he did not report the MST or talk about it with anyone, self-medicating with alcohol and drugs.  The Veteran stated that he did not come from an environment where he felt free to speak about being sexually assaulted, and that it took him years to begin to come to terms with the MST.  The Veteran acknowledged that his records lacked the usual markers for MST, such as poor performance, changed behavior, and transfer requests.  However, he explained that, because the MST happened as few days before he was transferred from Germany to the US to finish out his nine months of active service in retraining, and that that transfer was the result of being convicted of hashish possession with intent to distribute, he did not want to take any action that would further compromise his situation.  The Veteran underlined that he wished to be discharged honorably, which prompted him to be on his best behavior and to work hard during the last nine months of active service, pushing the MST aside.   

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Section 3.304(f)(5) governs claims for compensation for PTSD that are based on an in-service personal assault, which includes sexual assault.  The regulation provides that "evidence from sources other than the veteran's service records may corroborate the Veteran's account of the stressor incident."  38 C.F.R. §3.304(f)(5) (2014); Patton v. West, 12 Vet. App. 272, 277 (1999).  The types of corroborating evidence include, but are not limited to "records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy."  38 C.F.R. §3.304(f)(5) (2014). 

Section 3.304(f)(5) also provides that evidence of changes in behavior following an in-service personal assault can corroborate a Veteran's account of the stressor incident.  38 C.F.R. §3.304(f)(5) (2014); Bradford v. Nicholson, 20 Vet. App. 200, 204 (2006).  Evidence indicating a change in behavior includes, "but is not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes." 38 C.F.R. §3.304(f)(5) (2014).   A mental-health professional's post-service examination could be used to establish the occurrence of an in-service stressor where the stressor is a personal assault - "VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Patton, 12 Vet. App. at 280. 

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 -52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2014). 

However, the regulation above, which lessens the evidentiary burden on claimants who allege entitlement to service connection for PTSD based on a stressor related to the Veteran's fear of hostile military or terrorist activity, is not applicable to a claim for PTSD based on MST in cases involving a claimant's bare assertion that the stressors were related to fear of hostile military activity.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  To establish occurrence, an adequate medical report must rest on correct facts and reasoned medical judgment.  MST is a form of in-service personal assault, which is addressed in 38 C.F.R. § 3.304(f)(5), the provisions of which will be explained and applied in the decision below.

The post-service VA and private medical evidence satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f).  Those records show that the Veteran has been diagnosed as having PTSD as a result of a stressful incident he reportedly experienced during service.   

With regard to the second element (credible supporting evidence that the claimed in-service stressor actually occurred), corroboration of his alleged PTSD stressor in accordance with the provisions related to in-service personal assault under 38 C.F.R. § 3.304(f)(5) is required. 

To that end, VA attempted to corroborate the Veteran's report by requesting the Veteran's service records.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) do not show that any reports of a MST, and do not reflect any such "markers" as a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  Given the legal trouble that the Veteran had been in, his explanation as to why there were no such markers is given some credence.

Further, pursuant to 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based upon in-service personal assault, evidence from sources other than the Veteran's service records may cooperate the Veteran's account of the stressor incident.  Specifically, a medical opinion based on a post-service examination of a Veteran can be used to establish the occurrence of a stressor; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011). 

Here, the VA outpatient treatment records and a January 2011 VA examination include a diagnosis of PTSD based on the military sexual trauma.  More critically, the VA examiner's opinion that the Veteran's PTSD is due to MST is afforded significant probative weight.  The examiner's opinion is fully informed, considered the record in its entirety, and the Veteran's personal history in drawing this conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(discussing the guiding factors in evaluating medical opinions).  There is no opinion to the contrary.

As such, the Board finds that each criterion necessary for the grant of service connection for PTSD has been established under the provisions of 38 C.F.R. § 3.304(f)(5).  Although the record lacks an in-service report of sexual assault, the provisions of 38 C.F.R. § 3.304(f)(5) do not necessary require in-service documentary evidence of the alleged assault; rather, a medical opinion may suffice to establish that the personal assault occurred.  The Board finds that the January 2011 VA medical opinion substantially meets this requirement.  Resolving all doubt in favor of the Veteran, service connection for PTSD is warranted in this case.


ORDER

The application to reopen a claim for service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for PTSD is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


